Case 5:16-mc-80129-NC Document 6 Filed 07/18/19 Page 1 of 3




                                                         S DISTR
                                                      ATE       IC
                                                    ST            T
                                                D
                                                                                      Susan Y. Soong
                                                                          CO
                                           E
                                         IT




                                                                            UR
                                       UN




                                                                              T
                                       N O RT




                7/18/2019
                                                                               NI A
                                                                           OR
                                         HE




                                                                          IF




                                                N
                                                                          AL
                                                R




                                                    DI
                                                         S T RI T O F C
                                                               C
Case 5:16-mc-80129-NC Document 6 Filed 07/18/19 Page 2 of 3
Case 5:16-mc-80129-NC Document 6 Filed 07/18/19 Page 3 of 3
